Exhibit 10.1

AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT

THIS AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 30, 2013, is entered into by and among SKECHERS U.S.A., INC., a
Delaware corporation (“Parent”), each of Parent’s Subsidiaries identified on the
signature pages hereof as a Borrower (each of such Subsidiaries, together with
Parent, are referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), the
lenders identified on the signature pages hereof (each of such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter as a “Lender”, as that term is hereinafter further defined), WELLS
FARGO CAPITAL FINANCE, LLC (formerly known as Wells Fargo Foothill, LLC), a
Delaware limited liability company (“WFCF”), as a joint lead arranger, and WFCF,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, “Agent”) in light of the following:

W I T N E S S E T H

WHEREAS, Borrowers, Lenders, Agent, BANK OF AMERICA, N.A., as syndication agent,
and BANC OF AMERICA SECURITIES LLC, as a joint lead arranger are parties to that
certain Credit Agreement, dated as of June 30, 2009, as amended by that certain
Amendment Number One to Credit Agreement and Waiver, dated as of November 5,
2009, as further amended by that certain Amendment Number Two to Credit
Agreement and Waiver, dated as of March 4, 2010, and as further amended by that
certain Amendment Number Three to Credit Agreement and Security Agreement, dated
as of May 3, 2011 (as further amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);

WHEREAS, Borrowers have requested that Agent and Lenders make certain amendments
to the Credit Agreement; and

WHEREAS, upon the terms and conditions set forth herein, Agent and the
undersigned Lenders are willing to accommodate Borrowers’ requests.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.

2. Amendments to Credit Agreement.

(a) The table appearing in the definition of “Applicable Unused Line Fee” on
Schedule 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

Level   Average Daily Usage   Applicable Unused Line Fee I  
If the Average Daily Usage is less


than $75,000,000

  0.375 percentage points II   If the Average Daily Usage is greater
than or equal to $75,000,000   0.25 percentage points



--------------------------------------------------------------------------------

(b) The table appearing in the definition of “Base Rate Margin” on Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

Level   Average Daily Availability   Base Rate Margin I  
If the Average Daily Availability is


less than $75,000,000

  1.00 percentage points II   If the Average Daily Availability is greater than
or equal to $75,000,000

and less than $150,000,000

  0.75 percentage points III   If the Average Daily Availability is greater than
or equal to $150,000,000   0.50 percentage points

(c) The table appearing in the definition of “LIBOR Rate Margin” on Schedule 1.1
of the Credit Agreement is hereby amended and restated in its entirety as
follows:

 

Level   Average Daily Availability   LIBOR Rate Margin I  
If the Average Daily Availability is


less $75,000,000

  2.00 percentage points II   If the Average Daily Availability is greater
than or equal to $75,000,000

and less than $150,000,000

  1.75 percentage points III   If the Average Daily Availability is greater
than or equal to $150,000,000   1.50 percentage points

3. Conditions Precedent to Amendment. The satisfaction or waiver of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment:

(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b) Agent shall have received the reaffirmation and consent of each Guarantor
attached hereto as Exhibit A, duly executed and delivered by an authorized
official of each Guarantor.

(c) After giving effect to this Amendment, the representations and warranties
herein and in the Credit Agreement and the other Loan Documents shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).



--------------------------------------------------------------------------------

(d) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Borrower, any Guarantor, Agent, or any
Lender.

(e) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein.

4. Representations and Warranties. Each of Parent and each Borrower hereby
represents and warrants to Agent and the Lenders as follows:

(a) It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business in all
material respects as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.

(b) The execution, delivery, and performance by it of this Amendment and the
performance by it of each Loan Document to which it is or will be a party
(i) have been duly authorized by all necessary action on the part of such
Borrower or Parent, as the case may be and (ii) do not and will not (A) violate
any material provision of federal, state or local law or regulation applicable
to it or its Subsidiaries, the Governing Documents of it or its Subsidiaries, or
any order, judgment or decree of any court or other Governmental Authority
binding on it or its Subsidiaries, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of it or its Subsidiaries, except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Change, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of any Borrower or any Guarantor, other than Permitted Liens, or
(D) require any approval of any Borrower’s or any Guarantor’s interestholders or
any approval or consent of any Person under any Material Contract of any
Borrower or any Guarantor, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
Material Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change.

(c) No registration with, consent, or approval of, or notice to, or other action
by, any Governmental Authority, other than registrations, consents approvals,
notices, or other actions that have been obtained and that are still in force
and effect and except for filings and recordings with respect to the Collateral
to be made, or otherwise delivered to Agent for filing or recordation, as of the
Closing Date, is required in connection with the due execution, delivery and
performance by it of this Amendment or any other Loan Document to which it is or
will be a party.

(d) This Amendment is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, or any member of the Lender
Group.



--------------------------------------------------------------------------------

(f) No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.

(g) The representations and warranties set forth in this Amendment, the Credit
Agreement, as amended by this Amendment and after giving effect hereto, and the
other Loan Documents to which it is a party are true, correct, and complete in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date).

(h) This Amendment has been entered into without force or duress, of the free
will of each of Parent and each Borrower, and the decision of each of Parent and
each Borrower to enter into this Amendment is a fully informed decision and such
Person is aware of all legal and other ramifications of each decision.

(i) It has read and understands this Amendment, has consulted with and been
represented by independent legal counsel of its own choosing in negotiations for
and the preparation of this Amendment, has read this Amendment in full and final
form, and has been advised by its counsel of its rights and obligations
hereunder and thereunder.

5. Release by Each Borrower and Each Guarantor.

(a) Effective on the date hereof, each Borrower and each Guarantor, for itself
and on behalf of its successors and assigns, and any Person acting for or on
behalf of, or claiming through it, hereby waives, releases, remises and forever
discharges Agent and each Lender, each of their respective Affiliates, and each
of their respective successors in title, past, present and future officers,
directors, employees, limited partners, general partners, investors, attorneys,
assigns, subsidiaries, shareholders, trustees, agents and other professionals
and all other persons and entities to whom any member of the Lenders would be
liable if such persons or entities were found to be liable to such Borrower or
such Guarantor (each a “Releasee” and collectively, the “Releasees”), from any
and all past, present and future claims (provided that, future claims are hereby
waived, released, remised and forever discharged solely to the extent such
future claims relate, directly or indirectly, to acts or omissions that occurred
on or prior to the date of this Amendment), suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or unforseen,
past or present, liquidated or unliquidated, suspected or unsuspected, which
such Borrower or such Guarantor ever had from the beginning of the world, now
has, or might hereafter (provided, that, claims that might arise hereafter are
hereby waived, released, remised and forever discharged solely to the extent
such claims relate, directly or indirectly, to acts or omissions that occurred
on or prior to the date of this Amendment) have against any such Releasee which
relates, directly or indirectly, to any acts or omissions of any such Releasee
that occurred on or prior to the date of this Amendment, which relate directly
or indirectly, to the Credit Agreement, any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents. As to each and
every Claim released hereunder, each



--------------------------------------------------------------------------------

Borrower and each Guarantor hereby represents that it has received the advice of
legal counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of the provisions of Section 1542 of
the Civil Code of California which provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

As to each and every Claim released hereunder, each Borrower and each Guarantor
also waives the benefit of each other similar provision of applicable federal or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.

Each Borrower and each Guarantor acknowledges that it may hereafter discover
facts different from or in addition to those now known or believed to be true
with respect to such claims, demands, or causes of action and agrees that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Borrower and each Guarantor
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

(b) Each Borrower and each Guarantor, for itself and on behalf of its successors
and assigns, and any Person acting for or on behalf of, or claiming through it,
hereby absolutely, unconditionally and irrevocably, covenants and agrees with
and in favor of each Releasee above that it will not sue (at law, in equity, in
any regulatory proceeding or otherwise) any Releasee on the basis of any claim
released, remised and discharged by such Person pursuant to the above release.
Each Borrower and each Guarantor further agrees that it shall not dispute the
validity or enforceability of the Credit Agreement or any of the other Loan
Documents or any of its obligations thereunder, or the validity, priority,
enforceability or the extent of Agent’s Lien on any item of Collateral under the
Credit Agreement or the other Loan Documents. If each Borrower and each
Guarantor or any of its respective successors, assigns, or officers, directors,
employees, agents or attorneys, or any Person acting for or on behalf of, or
claiming through it violate the foregoing covenant, such Person, for itself and
its successors, assigns and legal representatives, agrees to pay, in addition to
such other damages as any Releasee may sustain as a result of such violation,
all attorneys’ fees and costs incurred by such Releasee as a result of such
violation.

6. Choice of Law. THE VALIDITY OF THIS AMENDMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AMENDMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST
ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY HERETO WAIVES, TO



--------------------------------------------------------------------------------

THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 6.

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO HEREBY
WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS
WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

7. Amendments. This Amendment cannot be altered, amended, changed or modified in
any respect or particular unless each such alteration, amendment, change or
modification is made in accordance with the terms and provisions of Section 14.1
of the Credit Agreement.

8. Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

9. Expenses. Each Borrower shall pay to the Agent and the Lenders all costs, all
out-of-pocket expenses, and all fees and charges of every kind in connection
with the preparation, negotiation, execution and delivery of this Amendment any
documents and instruments relating thereto. In addition thereto, each Borrower
agrees to reimburse Agent and the Lenders on demand for its costs arising out of
this Amendment and all documents or instruments relating hereto (which costs may
include the reasonable fees and expenses of any attorneys retained by Agent or
any Lender).

10. Effect on Loan Documents.

(a) The Credit Agreement, as amended hereby, and each of the other Loan
Documents shall be and remain in full force and effect in accordance with their
respective terms and hereby are ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not operate, except
as expressly set forth herein, as a modification or waiver of any right, power,
or remedy of Agent or any Lender under the Credit Agreement or any other Loan
Document. The waivers, consents and modifications herein are limited to the
specifics hereof (including facts or occurrences on which the same are based),
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse any non-compliance with the Loan
Documents (except as expressly stated herein), and shall not operate as a
consent to any matter under the Loan Documents. Except for the amendments to the
Credit Agreement expressly set forth herein, the Credit Agreement and other Loan
Documents shall remain unchanged and in full force and effect. The execution,
delivery and performance of this Amendment shall not operate as a waiver (except
as expressly stated herein) of or, except as expressly set forth herein, as an
amendment of, any right, power or remedy of the Lenders in effect prior to the
date hereof. The amendments and waivers set forth herein are limited to the
specifics hereof, shall not apply with respect to any facts or occurrences other
than those on which



--------------------------------------------------------------------------------

the same are based, and except as expressly set forth herein, shall neither
excuse any future non-compliance with the Credit Agreement, nor operate as a
waiver of any Default or Event of Default (other than the Designated Event of
Default). To the extent any terms or provisions of this Amendment conflict with
those of the Credit Agreement or other Loan Documents, the terms and provisions
of this Amendment shall control.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) This Amendment is a Loan Document.

(d) Unless the context of this Amendment clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”.

11. Entire Agreement. This Amendment, and terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

12. Integration. This Amendment, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.

13. Reaffirmation of Obligations. Each of Parent and each Borrower hereby
reaffirms its obligations under each Loan Document to which it is a party. Each
of Parent and each Borrower hereby further ratifies and reaffirms the validity
and enforceability of all of the liens and security interests heretofore
granted, pursuant to and in connection with the Security Agreement or any other
Loan Document to Agent, on behalf and for the benefit of the Lender Group and
Bank Product Providers, as collateral security for the obligations under the
Loan Documents in accordance with their respective terms, and acknowledges that
all of such liens and security interests, and all collateral heretofore pledged
as security for such obligations, continues to be and remain Collateral for such
obligations from and after the date hereof.

14. Ratification. Each of Parent and each Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof and as amended hereby.

15. Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

SKECHERS U.S.A., INC.,

a Delaware corporation, as Parent and as a Borrower

By:   /s/ David Weinberg Name:   David Weinberg Title:   Chief Operating Officer

 

SKECHERS U.S.A., INC. II,

a Delaware corporation, as a Borrower

By:   /s/ David Weinberg Name:   David Weinberg Title:   Chief Operating Officer

 

SKECHERS BY MAIL, INC.,

a Delaware corporation, as a Borrower

By:   /s/ David Weinberg Name:   David Weinberg Title:   Chief Operating Officer

 

SAVVA’S CAFÉ, INC.,

a Delaware corporation, as a Borrower

By:   /s/ David Weinberg Name:   David Weinberg Title:   Chief Executive Officer

 

®

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:   /s/ Daniel Whitwer Name:   Daniel Whitwer Title:   SVP

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Stephen King Name:   Stephen King Title:   SVP

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UNION BANK, N.A.,

as a Lender

By:   /s/ Peter Ehlinger Name:   Peter Ehlinger Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

HSBC BUSINESS CREDIT (USA) INC.,

as a Lender

By:   /s/ Jean Frammolino Name:   Jean Frammolino Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CIT BANK,

as a Lender

By:   /s/ Kelly Hartnett Name:   Kelly Hartnett Title:   Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Wayne Glen Elliott Name:   Wayne Glen Elliott Title:   Vice President

 

[SIGNATURE PAGE TO AMENDMENT NUMBER FOUR TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

REAFFIRMATION AND CONSENT

All capitalized terms used herein but not otherwise defined herein shall have
the meanings ascribed to them in that certain Credit Agreement, dated as of
June 30, 2009, as amended by that certain Amendment Number One to Credit
Agreement and Waiver, dated as of November 5, 2009, as further amended by that
certain Amendment Number Two to Credit Agreement and Waiver, dated as of
March 4, 2010, and as further amended by that certain Amendment Number Three to
Credit Agreement and Security Agreement, dated as of May 3, 2011 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among SKECHERS U.S.A., INC., a Delaware corporation
(“Parent”), each of Parent’s Subsidiaries identified on the signature pages
thereof as a Borrower (each of such Subsidiaries, together with Parent and each
other Subsidiary that becomes and party thereto after the date thereof in
accordance with the terms thereof, are referred to hereinafter each individually
as a “Borrower”, and individually and collectively, jointly and severally, as
the “Borrowers”), the lenders identified on the signature pages thereof (each of
such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter as a “Lender” as that term is thereinafter further
defined), WELLS FARGO CAPITAL FINANCE, LLC (formerly known as Wells Fargo
Foothill, LLC), a Delaware limited liability company (“WFCF”), as a joint lead
arranger, WFCF, as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, “Agent”), BANK OF
AMERICA, N.A. (“BOA”), as syndication agent, and BANC OF AMERICA SECURITIES LLC
(“BOAS”), as a joint lead arranger, as amended by that certain Amendment Number
Four to Credit Agreement, dated as of September 30, 2013 (the “Amendment”), by
and among the Borrowers, the Lenders signatory thereto, and Agent. The
undersigned Guarantors each hereby (a) represents and warrants to Agent and the
Lenders that the execution, delivery, and performance of this Reaffirmation and
Consent (i) are within its powers, (ii) have been duly authorized by all
necessary action, (iii) do not and will not violate of any material provisions
of federal, state, or local law or regulation applicable to it or its
Subsidiaries or of the terms of its Governing Documents, or any order, judgment,
or decree of any court or other Governmental Authority binding on it or its
Subsidiaries, (iv) do not and will not in conflict with, result in a breach of,
or constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Guarantor except to the extent that any such conflict,
breach or default could not individually or in the aggregate reasonably be
expected to have a Material Adverse Change, (v) do not and will not result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of such Guarantor, other than Permitted Liens, and (vi) do not and will
not require any approval of its interestholders or any approval or consent of
any Person under any Material Contract of such Guarantor, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of Material Contracts, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Change; (b) consents to the amendment of
the Credit Agreement as set forth in the Amendment and any waivers granted
therein, and agrees to the terms of the release granted in Section 5 thereof;
(c) acknowledges and reaffirms its obligations owing to Agent and the Lenders
under any Loan Document to which it is a party (including the Partial Release);
(d) agrees that each of the Loan Documents (including the Partial Release) to
which it is a party is and shall remain in full force and effect; and
(e) ratifies and reaffirms the validity and enforceability of all of the liens
and security interests heretofore granted, pursuant to and in connection with
the Security Agreement or any other Loan Document to Agent, on behalf and for
the benefit of the Lender Group and the Bank Product Providers, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such liens and security
interests, and all collateral heretofore pledged as security for such
obligations, continues to be and remain Collateral for such obligations from and
after



--------------------------------------------------------------------------------

the date hereof. Although each of the undersigned has been informed of the
matters set forth herein and in the Amendment and has acknowledged and agreed to
same, they each understand that neither any Agent nor any Lender has any
obligations to inform it of such matters in the future or to seek its
acknowledgment or agreement to future amendments, and nothing herein shall
create such a duty. Delivery of an executed counterpart of this Reaffirmation
and Consent by telefacsimile or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Reaffirmation and Consent.
Any party delivering an executed counterpart of this Reaffirmation and Consent
by telefacsimile or electronic mail also shall deliver an original executed
counterpart of this Reaffirmation and Consent but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Reaffirmation and Consent.

This Reaffirmation and Consent is a Loan Document.

THE VALIDITY OF THIS REAFFIRMATION AND CONSENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have each caused this Reaffirmation and
Consent to be executed as of the date of the Amendment.

SKECHERS COLLECTION, LLC,

a California limited liability company

 

By:  

SKECHERS U.S.A., INC.,

its sole member and manager

By:     Name:     Title:    

SKECHERS SPORT, LLC,

a California limited liability company

 

By:  

SKECHERS U.S.A., INC.,

its sole member and manager

By:     Name:     Title:    

DUNCAN INVESTMENTS, LLC,

a California limited liability company

 

By:  

SKECHERS U.S.A., INC.,

its sole member and manager

By:     Name:     Title:    

SEPULVEDA BLVD. PROPERTIES, LLC,

a California limited liability company

 

By:  

SKECHERS U.S.A., INC.,

its sole member and manager

By:     Name:     Title:    



--------------------------------------------------------------------------------

SKX ILLINOIS, LLC,

an Illinois limited liability company

 

By:  

SKECHERS U.S.A., INC.,

its sole member and manager

By:     Name:     Title:    

SKECHERS R.B., LLC,

a Delaware limited liability company

 

By:     Name:     Title:    